NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRADLEY J. RUGGLES,                             No.    19-17470

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02950-SPL

 v.
                                                MEMORANDUM*
CITY OF SCOTTSDALE,

                Defendant-Appellee,

and

M. McCOY, named as City of Scottsdale
Police Officer,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Bradley J. Ruggles appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Walker v.

Beard, 789 F.3d 1125, 1131 (9th Cir. 2015). We may affirm on any basis

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      The district court properly dismissed Ruggles’s intentional infliction of

emotional distress (“IIED”) claim as time-barred because Ruggles failed to bring

this claim within the applicable one-year statute of limitations. See Ariz. Rev. Stat.

§ 12-821; Watkins v. Arpaio, 367 P.3d 72, 76-77 (Ariz. Ct. App. 2016) (discussing

one-year statute of limitations period for IIED claim against an Arizona public

entity and proper application of “continuing wrong” doctrine).

      Dismissal of Ruggles’s malicious prosecution claim was proper because

Ruggles failed to allege facts sufficient to state a plausible claim. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); Gonzales v. City of Phoenix, 52 P.3d 184, 187 (Ariz.

2002) (en banc) (discussing probable cause element of malicious prosecution claim

under Arizona law); Carroll v. Kalar, 545 P.2d 411, 412 (Ariz. 1976) (“The failure

to establish a lack of probable cause is a complete defense to an action for


                                           2                                     19-17470
malicious prosecution.”).

       The district court did not abuse its discretion by denying further leave to

amend because amendment would have been futile. See Chappel v. Lab. Corp. of

Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that dismissal without leave to amend is proper when amendment would

be futile).

       We reject as without merit Ruggles’s contentions that the district court erred

by failing to allow oral argument or held him to the high standard of a lawyer.

       AFFIRMED.




                                           3                                   19-17470